                     1    MORGAN, LEWIS & BOCKIUS LLP
                          CARRIE A. GONELL, Bar No. 257163
                     2    carrie.gonell@morganlewis.com
                          SAMUEL S. SADEGHI, Bar No. 311785
                     3    sam.sadeghi@morganlewis.com
                          600 Anton Boulevard
                     4    Suite 1800                                                  ISTRIC
                          Costa Mesa, CA 92626                                   TES D      TC
                     5    Tel: +1.714.830.0600                                 TA




                                                                                                             O
                          Fax: +1.714.830.0700




                                                                          S




                                                                                                              U
                                                                         ED
                     6




                                                                                                               RT
                          Attorneys for Defendant                                                        D
                                                                                               RDERE




                                                                     UNIT
                                                                                       OO
                     7    FACEBOOK, INC.                                       IT IS S




                                                                                                                      R NIA
                     8    BRADLEY/GROMBACHER, LLP
                          Marcus J. Bradley, Esq. (SBN 174156)                                  n   zalez Rog
                                                                                                                ers




                                                                     NO
                     9    Kiley L. Grombacher, Esq. (SBN 245960)                        onne Go
                                                                               Judge Yv




                                                                                                                      FO
                          Taylor L. Emerson, Esq. (SBN 225303)




                                                                      RT
                    10    2815 Towngate Road, Suite 130




                                                                                                                  LI
                                                                                            11/28/18
                          Westlake Village, California 91361                  ER




                                                                         H




                                                                                                                A
                                                                                                                 C
                    11    Telephone: (805) 270-7100                                N                 F
                          Facsimile: (805) 270-7589                                    D IS T IC T O
                                                                                             R
                    12    mbradley@bradleygrombacher.com
                          kgrombacher@bradleygrombacher.com
                    13    temerson@bradleygrombacher.com
                    14    Attorneys for Plaintiff
                          MATTHEW GUNDERSON
                    15

                    16                            UNITED STATES DISTRICT COURT
                    17                           NORTHERN DISTRICT OF CALIFORNIA
                    18

                    19    MATTHEW GUNDERSON, an                      Case No. 18-CV-05803-YGR
                          individual, on his own behalf and on
                    20    behalf of all others similarly situated,
                    21                           Plaintiff,          JOINT STIPULATION TO
                                                                     FURTHER EXTEND TIME FOR
                    22                     vs.                       DEFENDANT FACEBOOK, INC.
                                                                     TO RESPOND TO PLAINTIFF’S
                    23    CARLSON WAGONLIFT TRAVEL,                  COMPLAINT
                          INC., a Delaware corporation;
                    24    FACEBOOK, INC., a Delaware
                          corporation,                               Complaint Filed: 09/21/18
                    25                                               Current Response Date: 11/27/18
                                                 Defendants.         New Response Date: 12/11/18
                    26
                                                                     [Local Rule 6-1(a)]
                    27

                    28                                                                 JOINT STIPULATION TO FURTHER
MORGAN, LEWIS &
                                                                                         EXTEND TIME TO RESPOND TO
 BOCKIUS LLP                                                                                               COMPLAINT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                                              CASE NO. 18-CV-05803-YGR
                         DB2/ 35499027.1
                     1    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                     2             Plaintiff Matthew Gunderson (“Plaintiff”) and Defendant Facebook, Inc. (“Facebook”),

                     3    (collectively, the “Parties”), by and through their respective counsel of record, hereby stipulate as

                     4    follows:

                     5             WHEREAS, on September 21, 2018, Plaintiff filed a Complaint against Facebook in the

                     6    United States District Court for the Northern District of California;

                     7             WHEREAS, Plaintiff served his Complaint on Facebook on approximately October 16,

                     8    2018;

                     9             WHEREAS, Facebook’s response to Plaintiff’s Complaint was originally due on or about

                    10    November 6, 2018;

                    11             WHEREAS, Facebook’s response to Plaintiff’s Complaint is currently due on November

                    12    27, 2018, pursuant to the Parties’ Joint Stipulation to Extend Time for Defendant Facebook, Inc.

                    13    to Respond to Plaintiff’s Complaint;

                    14             WHEREAS, the Parties have agreed, by and through their counsel of record, to extend the

                    15    last day for Facebook to answer or otherwise respond to the Complaint by fourteen (14) days until

                    16    December 11, 2018;

                    17             WHEREAS, pursuant to Civil Local Rule 6-1(a), this extension will not alter the date of

                    18    any event or any deadline already fixed by Court order; and

                    19    ////

                    20    ////

                    21    ////

                    22    ////

                    23    ////

                    24    ////

                    25    ////

                    26

                    27

                    28                                                                       JOINT STIPULATION TO FURTHER
                                                                                               EXTEND TIME TO RESPOND TO
MORGAN, LEWIS &                                                             2
 BOCKIUS LLP                                                                                                     COMPLAINT
 ATTORNEYS AT LAW
   COSTA MESA            DB2/ 35499027.1                                                            CASE NO. 18-CV-05803-YGR
                     1             THEREFORE, it is hereby stipulated and agreed that pursuant to Civil Local Rule 6-1(a),

                     2    the time for Facebook to answer, move or otherwise respond to Plaintiff’s Complaint shall be

                     3    extended up to and including December 11, 2018.

                     4
                           Dated: November 27, 2018                           MORGAN, LEWIS & BOCKIUS LLP
                     5

                     6
                                                                              By /s/ Carrie A. Gonell
                     7                                                            Carrie A. Gonell
                                                                                  Samuel S. Sadeghi
                     8                                                            Attorneys for Defendant
                                                                                  FACEBOOK, INC.
                     9
                           Dated: November 27, 2018                           BRADLEY GROMBACHER, LLP
                    10

                    11
                                                                              By /s/ Marcus J. Bradley
                    12                                                            Marcus J. Bradley, Esq.
                                                                                  Kiley L. Grombacher, Esq.
                    13                                                            Taylor L. Emerson, Esq.
                                                                                  Attorneys for Plaintiff
                    14                                                            MATTHEW GUNDERSON
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28                                                                     JOINT STIPULATION TO FURTHER
                                                                                             EXTEND TIME TO RESPOND TO
MORGAN, LEWIS &                                                           3
 BOCKIUS LLP                                                                                                   COMPLAINT
 ATTORNEYS AT LAW
   COSTA MESA            DB2/ 35499027.1                                                          CASE NO. 18-CV-05803-YGR
                     1                                 SIGNATURE ATTESTATION
                     2              I hereby attest that all signatories listed above, on whose behalf this
                     3    stipulation is submitted, concur in the filing’s content and have authorized the
                     4    filing.
                     5
                           Dated: November 27, 2018                         MORGAN, LEWIS & BOCKIUS LLP
                     6

                     7
                                                                            By /s/ Carrie A. Gonell
                     8                                                          Carrie A. Gonell
                                                                                Attorneys for Defendant
                     9                                                          FACEBOOK, INC.
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28                                                                   JOINT STIPULATION TO FURTHER
                                                                                           EXTEND TIME TO RESPOND TO
MORGAN, LEWIS &                                                         4
 BOCKIUS LLP                                                                                                 COMPLAINT
 ATTORNEYS AT LAW
   COSTA MESA            DB2/ 35499027.1                                                        CASE NO. 18-CV-05803-YGR
